Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments to the claims in conjunction with applicant’s arguments that, 
“the pending claims as a whole integrate any purported abstract idea into a practical application. See MPEP § 2106.04(d). In that regard, the claimed approach is directed towards the practical application of improving a particular graphical user interface to display separate platforms. See Application at Figure 9, [0015], [0054], [0068]. In particular, the amended claims recite additional elements, including multiple platforms, multiple embedded selectable portals, and a graphical interface that is updated based on a selection of a user. These additional elements are necessary elements of a software sequence for embedding selectable portals into different platforms and responsively updating the GUI based on a selection of the embedded portal. See id; see also Appeal 2019-01911 at p. 10 ("we are persuaded by the record before us that claim 1's additional elements, et, limitations requiring use of an embedded selectable portal as part of a sequence that includes updating a GUI or webpage, amount to more than a drafting effort to monopolize the abstract idea.")” are persuasive.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
5/5/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693